Terral, J.,
delivered the opinion of the court.
In May, 1901, Mrs. McShan was seriously injured in debarking late at night from appellant’s train at Tupelo. Upon *462her cross-examination as a witness, appellant’s counsel asked her whether, if her husband had been with her, she could have gotten off safely. She replied, if anybody had been there, to help her, she could have done so. Upon this statement appellant' insists .that she was so feeble that she should have had a special attendant upon the train with her. She was, however, according to the evidence, a woman who attended to all her household duties, not robust, yet not so feeble that she should have had a special attendant for her assistance in getting on and off trains. Upon the night of her injury the moon was in the upper sky, but its light was obscured by clouds to such an extent, according to the testimony, that it was a question before the jury whether her injury was not caused by the want of proper lights on the part of the railroad company, or whether it was an accidental misfortune to plaintiff, without the fault of the company. And whether her injury was caused by the culpable negligence of the company in not having proper lights for her debarkment, or was an unavoidable accident, happening without the fault of the company, was fairly submitted to the jury, and we find no ground in the record for disturbing their verdict. The grievous and insufferable hurt to appellee was so great that appellant makes no complaint of the verdict as to the measure of damages fixed by it, and the rule of law that requires railroad companies to provide lights for the safe debarkation of passengers from its cars supports the finding for the appellee, and we think the verdict should be approved.

Affirmed.